DETAILED ACTION
Claims 1-8 are pending.
The Office Action is responsive to the communication filed on 10/29/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The amendment, filed 10/29/2021, is fully responsive.  
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph to claims 1-8 have been corrected and the rejections have been removed.


Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.  
adopt a randomly selected sampling data group based on the adoption probability respectively calculated to each of the sampling data groups." (emphasis in original) page 9 of Applicant's response dated 10/29/2021 and “randomly performed using adoption probability” page 10 of Applicant’s response dated 10/29/2021) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Regarding claims 1-8, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Independent claims 5 and 7 are substantially similar to independent claim 1.  Dependent claims 2-4, 6, and 8 depend, directly or indirectly, from independent claims 1, 5, and 7, respectively.  The Examiner respectfully disagrees.  The cited prior art describe the claim limitations as briefly outlined below and as described in the rejection of claims 1, 5, and 7 below.
a first sampling data group is acquired at a period where a load change is not occurred and (Applicant’s arguments are directed to Yanagisawa not teaching or suggesting a first sampling data group; Examiner respectively disagrees; Yanagisawa describes a data group with no load change as illustrated in figure 7; Yanagisawa: see the no changes to the acceleration values from time t2 to t3 (i.e., 
a second sampling data group is acquired at a period where a load change is occurred and has a larger absolute value of at least one of a change rate and a change amount of the acquired output value than the first sampling group, (Applicant’s arguments are directed to Yanagisawa not teaching or suggesting a second sampling data group; Examiner respectively disagrees; Yanagisawa describes a data group with a load change and the change value as illustrated in figure 7; Yanagisawa: see the changes to the acceleration values from time t3 to t4 (i.e., load change has occurred) and the absolute value of the acceleration value is greater than a threshold as illustrated in figure 7 and as described in paragraphs 0154, 0155; “On the other hand, in the determination time T from time t3 to time t4, the absolute value of the value of the X-axis acceleration signal is larger than the first threshold value LV1 at time t32 and time t33 and the absolute value of the amount of change of the value of the X-axis acceleration signal between time t31 to time t32 is larger than the second threshold value LV2. Accordingly, the determination signal WD becomes active (high level) at time t4 when the determination time T ends and the test mode signal TEST becomes active (high level) at the subsequent time t5, and the abnormality diagnosis of the physical quantity detection elements 2X, 2Y, 2Z is executed in the period from time t5 to time t6.” Paragraph 0155)
the adoption determination unit calculates the adoption probability such that an adoption probability of the second sampling data group is higher than an adoption 
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

For at least these reasons, the rejection of the claims is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0198555 (Takahama) (cited by Applicant) in view of U.S. Patent Application Publication No. 2019/0129042 (Yanagisawa).


Claim 1:
The cited prior art describes a unit space generating device that generates a unit space used in a case of diagnosing an operation state of a plant on the basis of a Mahalanobis distance, the device comprising: (Takahama: “A first aspect of a plant state monitoring method of monitoring an operation state of a plant using a Mahalanobis distance based on the quantity of state of the plant according to the present invention at least includes: creating a first unit space, which is a set of data serving as a standard for determining whether or not the operation state of the plant during a start operation period is normal, based on the quantity of state of the plant during the start operation period; and creating a second unit space, which is a set of data serving as a standard for determining whether or not the operation state of the plant during a load operation period is normal, based on the quantity of state of the plant during the load operation period.” Paragraph 0007; “The processing unit 12 may be implemented by dedicated hardware. In addition, the following structure may be used: a computer program for implementing the function of the processing unit 12 is recorded on a computer-readable recording medium; and a computer system reads and executes the computer program recorded on the recording medium to perform the procedure of a plant state monitoring method according to this embodiment. The `computer system` includes an OS and hardware, such as peripheral devices.” Paragraph 0053)
a sampling data acquisition unit that acquires a sampling data group including a plurality of state quantities of the plant, which are measured for each fixed cycle; (Takahama: “The processing unit 12 receives the quantity of state of the gas turbine power generation plant 1 from various kinds of state quantity detecting units (for example, sensors) that are attached to the gas turbine power generation plant 1 through the input/output unit 11. Various kinds of state quantity detecting units periodically acquire the corresponding quantities of state at a predetermined time interval from the start of an operation, and input the acquired quantities of state to the processing unit 12 through the input/output unit 11. The quantities of state of the gas turbine power generation plant 1 include, for example, the output of the power generator 5, the temperature of air drawn to the compressor 2, the temperature of each unit of the gas turbine 6, pressure, vibration, and a rotation speed.” Paragraph 0052)

Takahama does not explicitly describe adoption of data as described below.  However, Yanagisawa teaches the adoption of data as described below.  
an adoption determination unit that determines to adopt the sampling data group as a unit space generation data group, which is based on the unit space, on the basis of an adoption probability calculated each time the sampling data group is acquired; (Yanagisawa: see the further processing of the data if the data is not normal S50 (i.e., adopt or not adopt) as illustrated in figure 6 and as described in paragraphs 0150, 0151; “The physical quantity detection circuit 3 repeats the processing at steps S20 and S30 until a predetermined determination time T elapses (N at step S40). Then, after the predetermined determination time T elapses (Y at step S40), the physical quantity detection circuit 3 performs the processing at steps S20 to S40 again if all of the physical quantity detection elements 2X, 2Y, 2Z are normal (if the abnormality detection flag is “0”) (Y at step S50).” Paragraph 0150; “On the other hand, if the physical quantity detection circuit 3 determines that at least one of the physical quantity detection elements 2X, 2Y, 2Z is potentially abnormal (N at step S50), the circuit sets the abnormality diagnosis execution flag to “1” (step S60). The external apparatus may recognize that the abnormality diagnosis of the physical quantity detection elements 2X, 2Y, 2Z is being executed because the abnormality diagnosis execution flag read out with the acceleration data for the three axes is “1”.” Paragraph 0151)
a unit space generation unit that generates the unit space on the basis of a plurality of the adopted unit space generation data groups; and (Takahama: “The unit space creating unit 12a creates a unit space using the plant state monitoring method according to this embodiment from the electric signals related to the state of the gas turbine power generation plant 1, which are acquired through the input/output unit 11, based on a state value (state value for creating a unit space) for creating a Mahalanobis unit space. The unit space is a set of data, which is a standard for determining whether the state of the gas turbine power generation plant 1 is normal or abnormal. In this embodiment, a unit space for startup (that is, a first unit space), which is a set of data serving as a standard for determining whether the operation state of the gas turbine power generation plant 1 during the start operation period is normal or abnormal, is created based on the quantity of state of the plant during the start operation period. In addition, a unit space for a rated speed (that is, a second unit space), which is a set of data serving as a standard for determining whether the operation state of the gas turbine power generation plant 1 during the load operation period is normal or abnormal, is created based on the quantity of state of the plant during the load operation period.” Paragraph 0056)
an output value acquisition unit that acquires an output value of the plant corresponding to the sampling data group, (Takahama: “The processing unit 12 receives the quantity of state of the gas turbine power generation plant 1 from various kinds of state quantity detecting units (for example, sensors) that are attached to the gas turbine power generation plant 1 through the input/output unit 11. Various kinds of state quantity detecting units periodically acquire the corresponding quantities of state at a predetermined time interval from the start of an operation, and input the acquired quantities of state to the processing unit 12 through the input/output unit 11. The quantities of state of the gas turbine power generation plant 1 include, for example, the output of the power generator 5, the temperature of air drawn to the compressor 2, the temperature of each unit of the gas turbine 6, pressure, vibration, and a rotation speed.” Paragraph 0052)
wherein when 
a first sampling data group is acquired at a period where a load change is not occurred and (Yanagisawa: see the no changes to the acceleration values from time t2 to t3 (i.e., load change has not occurred) as illustrated in figure 7 and as described in paragraphs 0154, 0155) 
a second sampling data group is acquired at a period where a load change is occurred and has a larger absolute value of at least one of a change rate and a change amount of the acquired output value than the first sampling group, (Yanagisawa: see the changes to the acceleration values from time t3 to t4 (i.e., load change has occurred) and the absolute value of the acceleration value is greater than a threshold as illustrated in figure 7 and as described in paragraphs 0154, 0155; “On the other hand, in the determination time T from time t3 to time t4, the absolute value of the value of the X-axis acceleration signal is larger than the first threshold value LV1 at time t32 and time t33 and the absolute value of the amount of change of the value of the X-axis acceleration signal between time t31 to time t32 is larger than the second threshold value LV2. Accordingly, the determination signal WD becomes active (high level) at time t4 when the determination time T ends and the test mode signal TEST becomes active (high level) at the subsequent time t5, and the abnormality diagnosis of the physical quantity detection elements 2X, 2Y, 2Z is executed in the period from time t5 to time t6.” Paragraph 0155)
the adoption determination unit calculates the adoption probability such that an adoption probability of the second sampling data group is higher than an adoption probability of the first sampling data group. (Yanagisawa: see the no further processing of the data from t2 to t3 (i.e., low probability) and the further processing of data from t3 to t4 (i.e., high probability) as illustrated in figure 7 and as described in paragraph 0155; “In the examples of FIG. 7, in the determination time T from time t1 to time t2 and the determination time T from time t2 to time t3, the absolute value of the value of the X-axis acceleration signal is smaller than the first threshold value LV1 and the absolute value of the amount of change (the difference between continuous two values) of the value of the X-axis acceleration signal is smaller than the second threshold value LV2 (the same holds for the Y-axis acceleration signal and the Z-axis acceleration signal (not shown)), and thus, the abnormality diagnosis of the physical quantity detection elements 2X, 2Y, 2Z is not executed after the ends of these determination times T. On the other hand, in the determination time T from time t3 to time t4, the absolute value of the value of the X-axis acceleration signal is larger than the first threshold value LV1 at time t32 and time t33 and the absolute value of the amount of change of the value of the X-axis acceleration signal between time t31 to time t32 is larger than the second threshold value LV2. Accordingly, the determination signal WD becomes active (high level) at time t4 when the determination time T ends and the test mode signal TEST becomes active (high level) at the subsequent time t5, and the abnormality diagnosis of the physical quantity detection elements 2X, 2Y, 2Z is executed in the period from time t5 to time t6.” Paragraph 0155)
One of ordinary skill in the art would have recognized that applying the known technique of Takahama, namely, plant state monitoring system, with the known techniques of Yanagisawa, 

Claim 4:
The cited prior art describes a plant diagnosing system that diagnoses an operation state of a plant, the system comprising:
a Mahalanobis distance calculation unit that calculates a Mahalanobis distance on the basis of a state quantity of the plant acquired in a case of diagnosing the operation state of the plant; and (Takahama: “The Mahalanobis distance calculating unit 12b calculates the Mahalanobis distance from the unit space created by the unit space creating unit 12a and the state value of the gas turbine power generation plant 1 acquired when the state of the gas turbine power generation plant 1 is evaluated.” paragraph 0057)
a plant state determination unit that determines whether or not the operation state of the plant is normal on the basis of a unit space and the Mahalanobis distance, (Takahama: “The plant state determining unit 12c determines the state of the gas turbine power generation plant 1 based on the Mahalanobis distance calculated by the Mahalanobis distance calculating unit 12b and a predetermined threshold value obtained from the unit space that is created by the unit space creating unit 12a.” paragraph 0057; “In Step S112, the plant state determining unit 12c of the plant state monitoring apparatus 10 compares the Mahalanobis distance D acquired in Step S110 with the threshold value Dc set in Step S111. When the determination result in Step S112 is "Yes", that is, when the plant state determining unit 12c determines that the Mahalanobis distance D is at most the threshold value Dc, it is determined that the gas turbine power generation plant 1 is in a normal state (Step S113).” Paragraph 0092; “When the determination result in Step S112 is "No", that is, when the plant state determining unit 12c determines that the Mahalanobis distance D is more than the threshold value Dc, it is determined that the gas turbine power generation plant 1 is in an abnormal state (Step S114). In this case, the process proceeds to Step S115, and the plant state determining unit 12c displays the Mahalanobis distance D that has been determined to be abnormal on the display 14D of the control panel 14. The displayed Mahalanobis distance D is calculated in Step S110.” Paragraph 0093)
wherein the unit space is generated using the unit space generating device according to claim 1. (Takahama: “The unit space creating unit 12a creates a unit space using the plant state monitoring method according to this embodiment from the electric signals related to the state of the gas turbine power generation plant 1, which are acquired through the input/output unit 11, based on a state value (state value for creating a unit space) for creating a Mahalanobis unit space. The unit space is a set of data, which is a standard for determining whether the state of the gas turbine power generation plant 1 is normal or abnormal. In this embodiment, a unit space for startup (that is, a first unit space), which is a set of data serving as a standard for determining whether the operation state of the gas turbine power generation plant 1 during the start operation period is normal or abnormal, is created based on the quantity of state of the plant during the start operation period. In addition, a unit space for a rated speed (that is, a second unit space), which is a set of data serving as a standard for determining whether the operation state of the gas turbine power generation plant 1 during the load operation period is normal or abnormal, is created based on the quantity of state of the plant during the load operation period.” Paragraph 0056)

Claim 5:
	Claim 5 is substantially similar to claim 1 and is rejected for the same reasons and rationale as claim 1.

Claim 6:
	Claim 6 is substantially similar to claim 4 and is rejected for the same reasons and rationale as claim 4.

Claim 7:
	Claim 7 is substantially similar to claim 1 and is rejected for the same reasons and rationale as claim 1.

Claim 8:
.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0198555 (Takahama) (cited by Applicant) in view of U.S. Patent Application Publication No. 2019/0129042 (Yanagisawa) and further in view of U.S. Patent Application Publication No. 2005/0251321 (DeCarlo).


Claim 2:
Takahama and Yanagisawa do not explicitly describe a derivative as described below.  However, DeCarlo teaches the derivative as described below.  
The cited prior art describes the unit space generating device according to claim 1, wherein the change rate is represented by an absolute value of a second derivative of the output value. (DeCarlo: see the use of the absolute value of the second derivative 810 as illustrated in figure 8; “FIG. 8 is a block diagram of the slope rate limiter 425 according to an embodiment of the present disclosure. The slope rate limiter 425 detects impulses, removes them, and reconstructs the signal using, for example, a sample and hold routine. The phase demodulated signal is received by a 6.26 KHz 8 tap low-pass FIR filter 835, and then processed by a first derivative block 805. The first derivative block 805 differentiates the signal and takes the absolute value of the derivative. A second derivative block 810 differentiates the first order derivative and takes the absolute value of the resulting second order derivative. The first order and second order derivatives are then added together by an adder 815 to produce a slope metric 801. FIG. 14 shows an example of a slope metric signal.” Paragraph 0087)
One of ordinary skill in the art would have recognized that applying the known technique of Takahama, namely, plant state monitoring system, and the known techniques of Yanagisawa, namely, physical quantity detection apparatus, with the known techniques of DeCarlo, namely, to determine engine status using data, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Takahama to detect abnormalities within system data and the teachings of Yanagisawa to detect abnormalities within apparatus data with the teachings of DeCarlo to process data to diagnosis engine status would have been recognized by those of ordinary skill in the art as resulting in an improved abnormality detection system (i.e., using various data processing techniques to detect abnormalities of Takahama based on the teachings of processing data to detect abnormalities in Yanagisawa and the teachings of processing data to detect engine status in DeCarlo).

Claim 3:
Takahama and Yanagisawa do not explicitly describe a derivative as described below.  However, DeCarlo teaches the derivative as described below.  
The cited prior art describes the unit space generating device according to claim 1, wherein the change amount is represented by an absolute value of a first derivative of the output value. (DeCarlo: see the use of the absolute value of the first derivative 805 as illustrated in figure 8; “FIG. 8 is a block diagram of the slope rate limiter 425 according to an embodiment of the present disclosure. The slope rate limiter 425 detects impulses, removes them, and reconstructs the signal using, for example, a sample and hold routine. The phase demodulated signal is received by a 6.26 KHz 8 tap low-pass FIR filter 835, and then processed by a first derivative block 805. The first derivative block 805 differentiates the signal and takes the absolute value of the derivative. A second derivative block 810 differentiates the first order derivative and takes the absolute value of the resulting second order derivative. The first order and second order derivatives are then added together by an adder 815 to produce a slope metric 801. FIG. 14 shows an example of a slope metric signal.” Paragraph 0087)
Takahama, Yanagisawa, and DeCarlo are combinable for the same rationale as set forth above with respect to claim 2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/            Primary Examiner, Art Unit 2116